Citation Nr: 0717043	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  99-14 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for hypertension.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


INTRODUCTION

The veteran had active service from August 1961 to May 1966, 
and from December 1967 to March 1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Oakland, California,  Regional Office 
(RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that the 
veteran has never been provided a duty to assist letter 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).  In Kent. v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
established significant new requirements with respect to the 
content of the duty-to-assist notice which must be provided 
to a veteran who is petitioning to reopen a claim.  The Court 
held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
the Court held that VA's obligation to provide a claimant 
with notice of what constitutes new and material evidence to 
reopen a service-connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  In 
order to satisfy the legislative intent underlying the VCAA 
notice requirement to provide claimants with a meaningful 
opportunity to participate in the adjudication of their 
claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  In light of the fact that no letter VCAA duty to 
assist letter has ever been issued, a remand is required to 
correct this deficiency.  

The veteran's claims file was recently rebuilt after the 
original claims file could not be located.  As a result, most 
of the veteran's service medical records were lost.  Because 
the veteran's complete service medical records are not 
available, the Board's duty to explain its findings and 
conclusions is heightened.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  Where service medical records are 
unavailable, the heightened duty to assist includes the 
obligation to search for alternate methods of proving service 
connection.  See Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991).  The Board finds that additional evidence pertaining 
to the claim may be available.  First, the Board finds that 
an attempt should be made to contact the National Personnel 
Records Center to obtain additional copies of the service 
medical records, if any exist.  Second, the Board notes that 
in his claim form dated in February 1998, the veteran 
reported receiving ongoing treatment after service beginning 
in 1978 at a Kaiser Permanente medical facility.  The records 
of such post service treatment should be obtained.   

Finally, the Board notes that the VCAA requires that the VA 
afford a veteran a medical examination or obtain a medical 
opinion when necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  Although the Board previously 
requested a VA medical opinion in this case, the physician 
who reviewed the record in February 2007 concluded that 
"This record is only a brief history, and does not contain 
adequate information."  Another opinion should be obtained 
after the foregoing additional development of evidence has 
been accomplished.  

Accordingly, the case is REMANDED for the following action:

1.   The RO should send a revised duty-
to-assist notice regarding the request to 
reopen the claim for service connection 
for hypertension.  The notice letter must 
describe the elements necessary to 
establish service connection for a 
disability, must explain the definition 
of new and material evidence, and must 
describe what evidence would be necessary 
to substantiate that element or elements 
required to establish service connection 
that were found insufficient in the 
previous denials.  

2.  The veteran should then be afforded 
an opportunity to submit a response.  
Thereafter, the RO should undertake any 
appropriate development of evidence.  In 
particular, the RO should make 
appropriate efforts to obtain the 
veteran's post service treatment records 
from the Kaiser Permanente medical 
facility.   

3.  The RO should contact the National 
Personnel Records Center and request 
copies of any service medical records 
which may be on file.  For all records 
maintained by a federal department or 
agency, the VA must continue its efforts 
until all records are obtained or unless 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain them would be futile.  
If no such records exist, this should be 
documented.  

4.  Thereafter, once any additional 
evidence has been added to the claims 
file, the claims file should be forwarded 
to a VA physician for the purpose of 
preparing a medical opinion regarding the 
etiology of the veteran's hypertension.  
The physician should review the service 
medical records contained in the claims 
file, the summary of blood pressure 
readings from (now lost) service medical 
records set forth on page four of the 
statement of the case issued in August 
1998, as well as all post service medical 
treatment records.  The physician should 
render an opinion regarding whether the 
veteran's current hypertension was either 
caused or aggravated by his active 
service.  In particular, the physician 
should offer an opinion as to (1) whether 
hypertension was present at the time the 
veteran entered service, (2) if 
hypertension was present upon entrance 
into service, did the disorder 
permanently increase in severity during 
service; and (3) if hypertension was not 
present upon entrance into service, what 
is the likelihood that blood pressure 
readings noted during service (to include 
the readings summarized in the August 
1998 statement of the case) represented 
the onset of hypertension.  An actual 
physical examination of the veteran is 
not required unless requested by the 
physician.    

5.  Thereafter, the RO should 
readjudicate the claim for compensation.  
If any of the benefits sought on appeal 
remains denied, the appellant and the 
appellant's representative if any should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



